NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TRAVIS HUNT,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D20-917
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See § 775.087(2)(a)(1)(p), (4), Fla. Stat. (2016); Hunt v. State,

256 So. 3d 243 (Fla. 2d DCA 2018).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.